Citation Nr: 1507393	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  09-09 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Service connection for residuals, hepatitis.

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder with alcohol dependence.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to April 1969.

These matters come before the Board of Veterans Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).
 
This appeal was processed using Virtual Benefits Management System (VBMS). Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have hepatitis or any residuals of hepatitis.  

2.  The Veteran has not been shown to have occupational and social impairment with deficiencies in most areas due to his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for hepatitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Codes 9411 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration. Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation. However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270. The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in March 2007, July 2007, and December 2014 that fully addressed all notice elements.

In the December 2014 letter, the Veteran was advised that additional information including VA examination reports and medical evidence had been submitted to the Board but had not been reviewed by the RO.  The Veteran was given an opportunity to request or waive RO consideration of this evidence.  In a December 2014 response, the Veteran waived RO consideration and requested review by the Board.  

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records and private medical records. 
The Veteran was also afforded VA examinations in April 2008, November 2011, and July 2014 in connection with his claims. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on an examination and fully address the rating criteria that are relevant to rating the disabilities in this case. 

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service connected disability since she was last examined. 38 C.F.R. § 3.327(a). The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection for hepatitis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a present disability, a claimant must demonstrate "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).
 In the absence of proof of a current disability, there is no valid claim of service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service treatment records show treatment for hepatitis in August 1968.  The subsequent records show no recurrence or residuals of hepatitis.  The Veteran discharge examination shows a normal clinical evaluation.

The Veteran underwent a VA examination in April 2008.  The examiner noted a history of hepatitis in service but found no current symptoms, treatment, chronic liver disease risk factors, or extra-hepatic manifestations of liver disease.  A physical examination was normal.  

In his July 2008 notice of disagreement, the Veteran stated that he has two positive tuberculosis tests and was told that they could have resulted from the in-service hepatitis.  

A July 2010 treatment records shows a notation of "liver problems - no." No additional treatment records show any evidence of symptoms or treatment for hepatitis or residuals thereof.  A general medical VA examination was conducted in June 2014.  The examiner noted there was no hepatitis, cirrhosis, or other liver disorder.  

With regard to the Veteran's assertions that he currently has disability due to hepatitis, the Board finds that the VA medical opinions to the contrary are of more probative value. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). Hepatitis is not an observable disability like a broken leg or varicose veins. It requires medical testing to confirm a diagnosis. Therefore, the Veteran is not competent to diagnose himself with the disability at issue.

There is no post-service diagnosis of hepatitis. The Veteran has not identified or submitted any medical evidence which shows any current hepatitis. As shown above, two VA examiners have stated that the Veteran does not have any current residuals of hepatitis. A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability. Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). As there is no evidence of a current disability at any point during the appeal, service connection is not warranted. 

Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for hepatitis must be denied.

Increased rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made. Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Similarly, where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999). If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id. 

In this case, the RO granted the Veteran's claim of service connection in the June 2008 rating decision and assigned a 50 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides that PTSD should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders. 

Under the general formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.' There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

At the outset, the Board notes that the Veteran has been diagnosed with PTSD, alcohol dependence, and a personality disorder, NOS with narcissistic and antisocial traits. Where it is not possible to distinguish the effects of non-service-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998). In this case, the VA examiners have attempted to delineated and distinguished the symptoms that are attributable to each disorder.  Therefore, the Board has considered those distinctions in assigning a rating. 

The Veteran underwent a VA examination in April 2008. He reported he was being treated with an anti-depressant for his mental disorder.  The Veteran stated that he had been married for 36 years with two sons with whom he is fairly close.  He stated that he does not pursue any leisure activities, but generally sits around and drinks alcohol during his free time.  

A psychiatric examination showed he was clear and casually dressed with unremarkable psychomotor activity, clear and coherent speech and a cooperative attitude.  His affect was constricted but his mood was good and he was fully oriented.  The Veteran's thought process and content was unremarkable with no delusions or hallucinations.  He denied inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal or suicidal thoughts, and episodes of violence, though the Veteran is prone to losing his temper easily.  His memory was normal.  He experienced sleep disturbance nightly.
The examiner diagnosed chronic PTSD and alcohol dependence. He stated that it is difficult to differentiate the level of impairment due to his PTSD symptoms vs. his alcohol dependence.  His drinking seems to cause greater impairment, but still falls within the moderate range.  He assigned a GAF score of 49 and stated that separate GAF scores cannot be determined without mere speculation.  The examiner opined that the Veteran has symptoms indicative of PTSD. He endorsed re-experiencing, avoidance and hyperarousal symptoms.   These symptoms are moderately impairing his functioning.  As a result, the Veteran has reduced reliability and productivity due to his PTSD symptoms.  
 
The Veteran underwent a VA examination for traumatic brain injury in May 2010.  He reported psychiatric PTSD symptoms of nightmares, flashbacks, anger problems, panic, exaggerated startle, and hypervigilance.  He also reported memory problems.  

Upon mental status examination, the examiner found no impairment of thought process or communication, no delusions or hallucinations, inappropriate behavior, no suicidal or homicidal thoughts, and no obsessive or ritualistic behaviors.  The examiner noted recent memory loss, although not sufficient to interfere with employment or social functions.  The Veteran also reported panic attacks but could not state the frequency.  The examiner also noted mild to moderate depression, mild to moderate anxiety, moderate impaired impulse control, and moderate to severe sleep disturbance.  

The examiner diagnosed the Veteran with PTSD, moderate major depression, and alcohol dependence and opined that "depression and PTSD occur comorbidly; each exacerbates the other (e.g., PTSD results in irritability and anxiety that contribute to
social avoidance and in turn, to lack of social support and isolation that exacerbates depression)."  Additionally, the Veteran was "not receiving treatment for PTSD or depression. He has a long history of heavy drinking, likely as a means of self-medicating symptoms of mental disorder."  

The examiner concluded that "there is reduced reliability and productivity due to mental disorder signs and symptoms. [Veteran] indicated that when he was working, he would miss occasional days from work when his PTSD symptoms were particularly pronounced but he stated that PTSD, mental disorder symptoms, or alcohol abuse never resulted in job loss or significant job performance problems."

The Veteran was afforded a VA examination for his PTSD in November 2011.  The examiner noted diagnoses of PTSD, alcohol dependence and personality disorder NOS, on which the examiner commented "Meets full DSM-IV criteria for schizoid personality disorder and also has numerous symptoms of antisocial and narcissistic personality disorder.  His personality disorders are not related to or exacerbated by his military service or claimed stressors."

The examiner provided a GAF score of 65 for the PTSD, stating that symptoms solely attributable to PTSD are mild and that "the vast majority of the Veteran's social impairment is attributable to his very severe personality disorder and longstanding alcohol dependence which account for a GAF score of 50."  The examiner stated that it is possible to differentiate the symptoms attributable to each diagnosis.  Specifically, the symptoms of PTSD include mild symptoms of re-experiencing; avoidance symptoms, sleep impairment, exaggerated startle response, and irritability.  Symptoms of his alcohol dependence included disturbances in motivation, irritability, and sleep disturbance.  Symptoms of his personality disorder included detachment from others, choosing solitary activities, lacks close friends other than relatives, flattened affectivity, indifferent to others, and irritability and aggressiveness.  

In June 2014, the Veteran underwent VA examinations for TBI and PTSD.  The TBI examination showed objective evidence on testing of mild impairment of memory, attention, concentration, or executive function resulting in mild functional impairment.  He also had mildly impaired judgment and occasional inappropriate social interaction with his spouse.  He was noted to be fully oriented with normal motor activity and normal communication. 

At the PTSD examination, the examiner diagnosed alcohol use disorder and personality disorder.  The examiner declined to offer a diagnosis of PTSD.  Regarding his alcohol abuse disorder, the examiner found that he has impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  His personality disorder causes impairment with reduced reliability and productivity.  The Veteran's symptoms included anxiety, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, impaired abstract thinking, impaired impulse control, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances.    
	
In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation higher than 50 percent throughout the entire period on appeal for PTSD.

The November 2011 and July 2014 VA examiners differentiated his symptoms between his non-service connected personality disorder and his service-connected PTSD and alcohol dependence.  However, the Board recognizes that there is some overlap when considering the medical records as a whole with certain symptoms, particularly irritability and impaired impulse control.  

Overall, the evidence reflects that the Veteran's PTSD has been manifested by sleep disturbance, irritability, increased startle response, avoidance, and anger.  The Board notes that this symptomatology has been consistent throughout the period on appeal, although the different examiners have attributed the various symptoms to multiple diagnoses.  While the Veteran did not demonstrate all of the symptoms listed in the rating formula as indicative of a 50 percent rating, the Board finds that his overall symptomatology picture more closely approximates occupational and social impairment with reduced reliability and productivity. 

In considering whether the Veteran is entitled to an evaluation in excess of 50 percent for his PTSD at any point during the appeal period, the Board notes that the Veteran has consistently denied suicidal or homicidal thoughts, obsessional rituals, spatial disorientation, and neglect of personal appearance or hygiene.   Although the evidence shows impaired impulse control and he reported some panic attacks at the November 2011 examination, he denied panic attacks at the other two VA examinations.  Additionally, while there are some indications of depression, at no point do his symptoms rise to the level of "near-continuous panic or depression."  

The Veteran has been retired since 2004 unrelated to his psychiatric symptoms.  He denied having any trouble at work, other than missing some days, due to his PTSD or alcohol abuse.  

With regard to social impairment, the Veteran stated that he tends to isolate himself and does not have any friends. However, he does maintain a relationship with his wife and children.  While the November 2011 and July 2014 VA examiners have attributed his social impairment symptoms to his personality disorder, even assuming some overlap between his personality disorder and his alcohol abuse, the examiners found that that overall, the Veteran has occupational and social impairment with reduced reliability and productivity, which correlates to a 50 percent rating and no higher. 

The Board also observes that the Veteran has been assigned a Global Assessment of Functioning (GAF) scores between 49 and 65. A GAF score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A GAF score between 51 and 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning. See 38 C.F.R. §§ 4.125, 4.130 (incorporating the DSM-IV). 

While the Board has considered the degree of functioning as evidenced by these reported scale scores, they are but one factor for consideration in assigning a rating in this case. As outlined above, the Board finds that when all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the Board concludes that the Veteran has not been shown to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Accordingly, the Board finds that the schedular criteria for the next higher 70 percent disability evaluation have not been met. Therefore, the Board finds that the preponderance of evidence is against an evaluation in excess of 50 percent for PTSD. 

The Board notes that, in determining that the criteria for a rating in excess of 50 percent for the Veteran's PTSD are not met, the Board has considered applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question. See Mauerhan, supra.  Instead, the Board has also considered the extent to which his symptoms have caused occupational and social impairment. Vazquez-Claudio, supra. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1). However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008). In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which primarily consists of sleep impairment, isolation, irritability, and hypervigilance.  Indeed, the 50 percent evaluation contemplates the overall effect of all of his symptomatology on his occupational and social functioning. As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun, supra.



ORDER

Service connection for hepatitis is denied.

Entitlement to an evaluation in excess of 50 percent for PTSD is denied.  



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


